DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the battery management" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The prior recitations in the claims refer to a battery management method applied to a battery management device.  In this instance, it appears as though “the battery management” should instead recite “the battery management device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulawski (US 2017/0264123).
With respect to claim 1, Mulawski discloses a battery management device, comprising: a discharge circuit, comprising a plurality of discharge Metal-Oxide-Semiconductor Field-Effect Transistors (MOSFETs) (para 0099-0102, also see circuit 420 with MOSFETs 424-424’’’’ in Fig. 4); and a control circuit, coupled to the discharge circuit and when an abnormal discharge occurs, generating a disable signal (para 0105 and 0107, also see 500 in Fig. 4 and para 0049 as well as the abstract); and a switch circuit, coupled between the discharge circuit and the control circuit and receiving the disable signal from the control circuit, wherein the switch circuit comprises a switch MOSFET and the switch MOSFET is coupled to the plurality of discharge MOSFETs (para 0103-0107, also see 480 in Fig. 4 which includes MOSFETs 482, 484, and 486), wherein when the switch circuit receives the disable signal, the switch MOSFET is enabled to disable the discharge circuit (para 0103-0107).
With respect to claim 2, Mulawski discloses the battery management device of claim 1, wherein the discharge MOSFETs are N-MOSFETs and the switch MOSFET is a P-MOSFET (para 0101-0103, also see MOSFETs 424-424’’’’ and 484/486 in Fig. 4).
With respect to claim 4, Mulawski discloses the battery management device of claim 2, wherein the gate of the switch MOSFET is coupled to a control pin for the discharge MOSFET of the control circuit to receive the disable signal (para 0105-0107, also see para 0087-0090).
With respect to claim 5, Mulawski discloses the battery management device of claim 4, further comprising: a diode, coupled to the source of the switch MOSFET and the control pin for the discharge MOSFET (para 0107, also see the Zener diode Dzener and the two diodes connected to Ron and Roff in circuit 480 of Fig. 4).
With respect to claim 6, Mulawski discloses a battery management method applied to a battery management device, comprising: detecting, by a control circuit of the battery management device, whether an abnormal discharge occurs (para 0105 and 0107, also see 500 in Fig. 4 and para 0049 as well as the abstract); generating, by the control circuit, a disable signal when the abnormal discharge occurs (para 0105 and 0107, also see para 0049); receiving, by a switch circuit of the battery management device, the disable signal from the control signal, wherein the switch circuit comprises a switch Metal-Oxide-Semiconductor Field-Effect Transistor (MOSFET) (para 0103-0107, also see 480 in Fig. 4 which includes MOSFETs 482, 484, and 486); and after the switch circuit receives the disable signal, enabling the switch MOSFET to disable a discharge circuit of the battery management device (para 0103-0107), wherein the discharge circuit comprises a plurality of discharge MOSFETs (para 0099-0102, also see circuit 420 with MOSFETs 424-424’’’’ in Fig. 4) and the switch MOSFET is coupled to the plurality of discharge MOSFETs (para 0099-0107, also see the connections of circuit 480 to circuit 420 in Fig. 4).
With respect to claim 7, Mulawski discloses the battery management method of claim 6, wherein the discharge MOSFETs are N-MOSFETs and the switch MOSFET is a P-MOSFET (para 0101-0103, also see MOSFETs 424-424’’’’ and 484/486 in Fig. 4).
With respect to claim 9, Mulawski discloses the battery management method of claim 7, wherein the gate of the switch MOSFET is coupled to a control pin for the discharge MOSFET of the control circuit to receive the disable signal (para 0105-0107, also see para 0087-0090).
With respect to claim 10, Mulawski discloses the battery management method of claim 9, wherein a diode of the battery management is coupled to the source of the switch MOSFET and the control pin for the discharge MOSFET (para 0107, also see the Zener diode Dzener and the two diodes connected to Ron and Roff in circuit 480 of Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mulawski (US 2017/0264123) in view of Kawasaki (US 2020/0235591).
With respect to claim 3, Mulawski does not expressly disclose wherein the source of the switch MOSFET is coupled to the gates of the discharge MOSFETs and the drain of the switch MOSFET is coupled to the sources of the discharge MOSFETs.
It should be noted that Mulawski appears to show the source and drain of MOSFET 486 in Fig. 4 as being connected to the gates and sources of MOSFETs 424-424’’’’ in Fig. 4 through other components such as the resistors and diodes; however, the secondary reference is being included to more clearly meet this limitation.
Kawasaki discloses a protection circuit for a battery which detects an abnormal state and uses switches connected to one another via the sources, gates, and drains to control current flow (para 0045-0049, also see MOSFET 6 in Fig. 1 and 2 which has the source connected to the gate of MOSFET 3 and the drain connected to the source of MOSFET 3), in order to safely and quickly interrupt the current flowing which would help prevent malfunction or damage to the device and its components.  
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this instance, the particular layout would be chosen based on available space, component cost, and desired performance as noted in Mulawski para 0103.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the MOSFETs connected in a particular manner via sources, gates, and drains in the device of Mulawski, as did Kawasaki, so that the current could be safely and quickly controlled which would help prevent malfunction or damage to the device and its components.
With respect to claim 8, Mulawski does not expressly disclose wherein the source of the switch MOSFET is coupled to the gates of the discharge MOSFETs and the drain of the switch MOSFET is coupled to the sources of the discharge MOSFETs.
It should be noted that Mulawski appears to show the source and drain of MOSFET 486 in Fig. 4 as being connected to the gates and sources of MOSFETs 424-424’’’’ in Fig. 4 through other components such as the resistors and diodes; however, the secondary reference is being included to more clearly meet this limitation.
Kawasaki discloses a protection circuit for a battery which detects an abnormal state and uses switches connected to one another via the sources, gates, and drains to control current flow (para 0045-0049, also see MOSFET 6 in Fig. 1 and 2 which has the source connected to the gate of MOSFET 3 and the drain connected to the source of MOSFET 3), in order to safely and quickly interrupt the current flowing which would help prevent malfunction or damage to the device and its components.  
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this instance, the particular layout would be chosen based on available space, component cost, and desired performance as noted in Mulawski para 0103.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the MOSFETs connected in a particular manner via sources, gates, and drains in the device of Mulawski, as did Kawasaki, so that the current could be safely and quickly controlled which would help prevent malfunction or damage to the device and its components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abe (US 2018/0013298) and Unno (US 7,183,748).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859                      

/EDWARD TSO/Primary Examiner, Art Unit 2859